DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to techniques for monitoring information processing systems. Each independent claim identifies the uniquely distinct features:
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured to perform steps of: 
obtaining time series diagnostic data associated with a plurality of assets in an 
information technology infrastructure, the time series diagnostic data comprising feature values for a plurality of features measured for a plurality of time periods; 
generating first modality information for the time series diagnostic data, the first 
modality information comprising behavior labels assigned to each of the plurality of time periods, a given behavior label for a given one of the plurality of time periods being based at least in part on measured feature values for the plurality of features collectively in the given time period; 
generating second modality information for the time series diagnostic data, the 
second modality information comprising feature deltas characterizing differences between measured feature values for interdependent pairs of the plurality of features in each of the plurality of time periods; 
performing multi-modal analysis of the time series diagnostic data to detect behavior patterns in the time series diagnostic data utilizing a machine learning model trained using the first modality information and the second modality information; and 
initiating at least one remedial action in the information technology infrastructure responsive to detecting an anomalous behavior pattern in the time series diagnostic data.

The closest prior art, US 2021/0097370 A1 (“Agnihotram”); US 9,672,497 (“Lewis et al.”); US 2011/0099158 A1 (“Magnuson et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664